
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.16

GRAPHIC [g77234.jpg]


DIRECTOR AGREEMENT



STOCK OPTION AGREEMENT
under the
MIPS TECHNOLOGIES, INC.
1998 LONG-TERM INCENTIVE PLAN


        This Stock Option Agreement (the "Option Agreement") together with the
accompanying Notice of Stock Option Grant (the "Notice") which is incorporated
herein by reference, constitutes the Award Document pursuant to which the
Administrator of the MIPS Technologies, Inc. 1998 Long-Term Incentive Plan (the
"Plan") has granted to the Optionee named in the attached Notice an option (the
"Option") to purchase the total number of shares of Common Stock as set forth in
the Notice at the exercise price per share set forth in the Notice, subject to
the terms and conditions of the Plan, which is incorporated herein by this
reference and the Award Document. Terms defined in the Plan but not in the Award
Document shall have the meanings set forth in the Plan. In the event of any
conflict between the terms and conditions of the Plan and the terms and
conditions of the Award Document, the terms and conditions of the Plan
(including, but not limited to, Section 16) shall prevail. Any dispute regarding
the interpretation of the Award Document and/or the Plan shall be submitted by
the Optionee or the Company to the Committee for review. The resolution of such
a dispute by the Committee shall be final and binding on the Company and the
Optionee.

        1.    Nature of the Option.    The Notice shall designate the Option as
a Nonqualified Stock Option ("NSO").

        2.    Exercise of Option.    

        (a)    Right to Exercise.    This Option is exercisable, in whole or in
part, during its term in accordance with the Vesting Schedule set out in the
Notice and the applicable provisions of the Plan and this Option Agreement.

        (b)    Method of Exercise.    This Option shall be exercisable by
written notice in the form provided by the Company and signed by the Optionee
and delivered to the Company's Stock Administration Department, or by using the
electronic exercise methods approved from time to time by the Company's Stock
Administration Department. The current exercise procedures and the appropriate
exercise documentation are available on the Company's internal web site and from
the Company's Stock Administration Department. The exercise notice shall state
the number of shares in respect of which the Option is being exercised (the
"Exercised Shares") and shall be accompanied by payment of the aggregate
exercise price (the "Exercise Price"). The Option shall be deemed to be
exercised upon receipt by the Company of such exercise notice accompanied by the
Exercise Price.

        (c)    Transfer of Shares.    No shares shall be issued pursuant to the
exercise of this Option unless such issuance and exercise complies with
applicable laws. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercised Shares.

        3.    Method of Payment.    Unless otherwise determined by the
Committee, payment of the Exercise Price may only be made by one of the
following methods, or a combination thereof, at the election of the Optionee:
(a) cash; (b) check; or (c) consideration received by the Company under a
"cashless exercise" program implemented by the Company in connection with the
Plan.

        4.    Rights as Shareholder.    Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the shares, no right to vote

--------------------------------------------------------------------------------




or receive dividends or any other rights as a shareholder shall exist with
respect to the Common Stock subject to this Option, notwithstanding the exercise
of the Option. The shares so acquired shall be issued to the Optionee as soon as
practicable after exercise of the Option. No adjustment will be made for a
dividend or other right for which the record date is prior to the date of
issuance, except as provided in Section 15 of the Plan.

        5.    Post-Termination Exercise Period.    Subject to Section 6 below,
unless otherwise determined by the Committee, if Optionee ceases to serve as an
Employee or Consultant (whichever was applicable at date of grant), the Optionee
may, but only within twelve (12) months after the date the Optionee ceases to be
such an Employee or Consultant, exercise this Option to the extent that the
Optionee was entitled to exercise it at the date of such termination (but in no
event later than the expiration of the term of such Option as set forth in
Section 8 below). To the extent that Optionee was not entitled to exercise this
Option at the date of such termination, and to the extent the Optionee does not
exercise this Option within the time specified herein, the Option shall
terminate.

        6.    Death or Disability of Optionee.    If Optionee ceases to serve as
an Employee or Consultant as a result of death or disability (as defined in
Section 22(e)(3) of the Code), this Option shall immediately become fully vested
and exercisable. The Option shall remain exercisable for twelve (12) months
following the Optionee's death or disability (but in no event later than the
expiration of the term of such Option as set forth in Section 8 below).

        7.    Non-Transferability of Option.    Unless otherwise determined by
the Committee, this Option may not be transferred in any manner otherwise than
by will or by the laws of descent or distribution and may be exercised during
the lifetime of Optionee only by the Optionee. The terms of the Plan, the Notice
and this Option Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.

        8.    Term of Option.    Unless earlier terminated as provided herein,
this Option may be exercised only during a term of ten (10) years (five
(5) years if Optionee owns, immediately before this Option is granted, stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company) from the Date of Grant of this Option, and
may be exercised during such term only in accordance with the terms of the Plan,
the Notice and this Option Agreement.

        9.    Tax Consequences.    THERE ARE POTENTIAL TAX CONSEQUENCES
ASSOCIATED WITH THE GRANT, VESTING AND EXERCISE OF THIS OPTION. THE OPTIONEE
SHOULD CONSULT A TAX ADVISER UPON RECEIVING AND BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES. THE OPTIONEE UNDERSTANDS AND AGREES THAT THE COMPANY
MAY WITHHOLD FROM HIS OR HER COMPENSATION OR COLLECT FROM OPTIONEE ANY AMOUNTS
REQUIRED TO BE WITHHELD UNDER APPLICABLE LAWS AND MAY REFUSE TO HONOR THE
EXERCISE AND REFUSE TO DELIVER EXERCISED SHARES IF SUCH WITHOLDING AND TAX
AMOUNTS ARE NOT DELIVERED AT THE TIME OF EXERCISE.

        10.    Adjustments.    All references to the number of shares, the
exercise price per share, and other terms in this Option Agreement may be
appropriately adjusted, in the discretion of the Committee, as provided in the
Plan.

        11.    No Guarantee of Continued Service.    OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE SET FORTH IN
THE NOTICE IS EARNED ONLY BY CONTINUED SERVICE AS A MEMBER OF THE BOARD OF
DIRECTORS OF THE COMPANY AT THE WILL OF THE BOARD OF DIRECTORS, THE COMPANY, ITS
PARENT OR A SUBSIDIARY (AND NOT THROUGH THE ACT OF BEING ELECTED, APPOINTED,
HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THE PLAN AND THE AWARD DOCUMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE,

--------------------------------------------------------------------------------




CONSULTANT OR MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE"S RIGHT
OR THE RIGHT OF THE COMPANY, ITS PARENT OR A SUBSIDIARY TO TERMINATE OPTIONEE"S
RELATIONSHIP AS AN EMPLOYEE, CONSULTANT OR MEMBER OF THE BOARD OF DIRECTORS OF
THE COMPANY AT ANY TIME, WITH OR WITHOUT CAUSE.

        12.    No Restriction on Right of Company to Effect Corporate
Changes.    The Award Document shall not affect or restrict in any way the right
or power of the Company or the stockholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company's capital structure or its business, any merger or consolidation of the
Company, any issuance of stock or of stock options, warrants or rights to
purchase stock or of bonds, debentures, preferred or prior preference stocks
whose rights are superior to or affect the Common Stock or the rights thereof or
which are convertible into or exchangeable for Common Stock, or the dissolution
or liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

        13.    Entire Agreement; Governing Law.    The Plan, the Notice and this
Option Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and except as provided in Section 16 of the Plan, may not be modified
adversely to the Optionee''s interest except by means of a writing signed by the
Company and Optionee. This Option Agreement is governed by the internal
substantive laws, but not the choice of law rules, of the State of Delaware.

--------------------------------------------------------------------------------



GRAPHIC [g77234.jpg]

NOTICE OF STOCK OPTION GRANT
Form for Director

Optionee: «first» «middle» «last»

        The Compensation and Nominating Committee of the Board of Directors of
MIPS Technologies, Inc. (the "Company"), has awarded you an option (the
"Option") effective as of the Date of Grant set forth below to purchase the
number of shares of the Company's common stock (the "Common Stock") set forth
below under the MIPS Technologies, Inc. 1998 Long-Term Incentive Plan (the
"Plan"), subject to the terms and conditions of the Plan and this Award
Document, which is comprised of this Notice of Stock Option Grant and the
attached Stock Option Agreement.

Summary of Option Terms

Option Grant Number:   «grantno» Date of Grant:   «grantdate» Type of Option:  
«type» Exercise Price per Share:   «price» Number of Shares Granted:   «shares»
Vesting Commencement Date:   «vestbase» Expiration Date:   «expiration» Unless
earlier terminated as provided in this Award Document or in the Plan.

        Vesting Schedule:    This option shall be immediately vested and
exercisable on the Date of Grant.

        By your signature and the signature of the Company's representative
below, you and the Company agree that this Option is granted under and governed
by the terms and conditions of the Plan and this Award Document, that this
Option is granted for no consideration other than your services and your
agreements set forth in this Award Document. Optionee hereby agrees to comply
with the terms and conditions of the Plan and this Award Document and accepts as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan and/or this Award Document.

MIPS TECHNOLOGIES, INC.   OPTIONEE
By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:             Date:       Date:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Please return one fully executed original of this Award Document to the
Stock Administration Department, Attention:                         . The copy
is for your files.

--------------------------------------------------------------------------------





QuickLinks


DIRECTOR AGREEMENT



STOCK OPTION AGREEMENT under the MIPS TECHNOLOGIES, INC. 1998 LONG-TERM
INCENTIVE PLAN
